PUR

 

 

SEALED ©

 

 

 

Office of the United States Attorney

District of Nevada

501 Las Vegas Boulevard, Suite 1100
Las Vegas, Nevada 89101

(702) 388-6336
oOo Oo JN DO OH PF WH NO

BO MBO NO NO WD BH NY NY NO | KF KR Se RB ROO ee RR pe
aon nN DB OT FP WD NH KF DT OO MON DB TH FP WH NH KF OC

Case 2:20-mj-00132-DJA Document1 Filed 02/14/20 Page 2 of 6

NICHOLAS A. TRUTANICH. QR EEO Pome me my
United States Attorney Ho me
District of Nevada Lo. MAGISTRATE sue
Nevada Bar Number 13644

KEVIN D. SCHIFF

Assistant United States Attorney

501 Las Vegas Blvd. South, Suite 1100
Las Vegas, Nevada 89101

(702) 388-6336 / FAX: (702) 388-6418
Kevin.Schiff@usdoj.gov

Attorneys for the United States

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEVADA
UNITED STATES OF AMERICA, COMPLAINT
2:20-mj-00132-DJA
Plaintiff, Magistrate No.
vs. VIOLATIONS:
STEVE HILL, 18 U.S.C. §§ 922(g)(1) and 924(a)(2) — Felon

in Possession of a Firearm
Defendant.
(UNDER SEAL)

 

 

 

 

I, Special Agent James Brooks, the undersigned the undersigned Complainant, being duly
sworn before a Magistrate Judge of the United States District Court for the District of Nevada,
state the following is true and correct to the best of my knowledge and belief. |

I. Criminal Violations

COUNT ONE
(Felon in Possession of a Firearm)

On or about January 6, 2020, in the State and Federal District of Nevada,
STEVE HILL,
the defendant herein, knowing he had previously been convicted of a crime punishable by

imprisonment for a term exceeding one year, to wit: in the State of California; Assault With a

 
So Oo ND NH BR WD bw KE

NY NY BY NY NH HB NY KH HN wR Be re ee i ee eo
on Dn UU FF WN KF OD OO OH HI DR DH BP WD NH SF OC

 

 

Case 2:20-mj-00132-DJA Document1 Filed 02/14/20 Page 3 of 6

Deadly Weapon, in the Sacramento County Superior Court, on or about November 17, 1993, in
cause No. 93F08085; in the State of Nevada: Possession of a Controlled Substance, in the 5th
Judicial District Court, on or about August 28, 2002, in cause No. CR4011A; Trafficking in a
Controlled Substance, and Stop Required on Signal of Police Officer, in the 8th Judicial District
Court, on or about December 10, 2014, in cause No. C-14-301034-1: in the United States District
Court—District of Nevada; Felon in Possession of a Firearm, on or about J anuary 26, 2005, in cause
No. 2:04-cr-0280-JCM-RJJ; Felon in Possession of a Firearm, on or about May 27, 2010, in cause
No. 2:09-cr-0229-RCJ-GWF; Escape, on or about May 18, 2010, in cause No. 2:09-cr-00258-RLH-
PAL, did knowingly possess a firearm, to wit: Glock model 21 .45 caliber handgun, bearing serial
number MNUS5S54, said possession being in and affecting interstate commerce and said firearm
having been shipped and transported in interstate commerce, all in violation of Title 18, United
States Code, Sections 922(g)(1) and 924(a)(2).
II. Statement of Essential Facts

1. I, James S. Brooks, Special Agent of the Federal Bureau of Investigation (FBD,
having been duly sworn, hereby depose and say:

2. I, James S. Brooks, an “investigative or law enforcement officer” of the United
States, within the meaning of Title 18, United States Code, Section 2510(7), that is, an officer of
the United States who is empowered by law to conduct investigations of and to make arrests for,
offenses enumerated in Title 18, United States Code, Section 2516. I have been a Special Agent of
the FBI since October 2017.

3. I am currently assigned to the Las Vegas Field Office of the FBI where I am
assigned to the Transnational Organized Crime Squad. More specifically, I focus on Criminal

Enterprises that conduct traditional racketeering activities associated with organized crime

 
oO Oo SI DO UT RP WY HH

Ye MS HN NY NY YW NYY DB HNO ee eRe Re ee ee ee ee oe
aon DU PF WwW NY KF OD OD wo HI DR NH BP WwW NH SF OC

 

 

Case 2:20-mj-00132-DJA Document1 Filed 02/14/20 Page 4 of 6

including extortion, murder, kidnapping, illegal gambling, money laundering, prostitution, and
drug trafficking. Additionally, I have participated in numerous search warrants and have
previously investigated various crimes including, but not limited to, illegal gambling, drug
trafficking, extortion, money laundering, financial fraud, and other offenses. I have conducted
investigations of unlawful organized crime activity in violation of state and federal laws, and have
reviewed records to obtain evidence in support of those violations.

4. I have been involved in an investigation of Steve Hill (HILL), which is the subject of
this Affidavit. I have personally spoken with investigating officers of the Nye County Sheriff's
Office (NCSO) and reviewed reports regarding the investigation. I am familiar with all of the facts
and circumstances surrounding the investigation. My training and experience as a Special Agent,
including participation in this investigation, form the basis for opinions and conclusions set forth
below.

5. This summary is provided for purposes of demonstrating that there is probable
cause to believe that the defendant has committed the crime described above.

6. In early January 2020 NCSO received information from a confidential human
source (CHS) who has previously been shown to be truthful and reliable that HILL—a multiple
time convicted felon—was involved in narcotics activity and was in possession of firearms;
including a black .45 caliber handgun equipped with a laser sight. HILL is well known to NCSO
due to his extensive criminal history, felony investigations done by NCSO, and HILL having
serving multiple terms of incarceration in both the Nevada Department of Corrections (NDOC),
and the Federal Bureau of Prisons (BOP). HILL is known to be a high ranking member of the

Outlaw Nazi Skinheads (ONS). ONS is a criminal gang that operates both in and outside of

 
o Fe N DH DH BP W NYO

VY NY NY NY BY NY NY DY KD Be ee oe me Se ee oe oe

 

 

Case 2:20-mj-00132-DJA Document1 Filed 02/14/20 Page 5 of 6

NDOC. ONS members are known to be involved ina variety of criminal activity including

narcotics trafficking, extortion, and acts of violence up to and including homicide.

8.

HILL has the following prior felony convictions:

Assault With a Deadly Weapon, in the Sacramento County Superior Court, on or
about November 17, 1993, in cause No. 93F08085.

Trafficking in a Controlled Substance, and Stop Required on Signal of Police
Officer, in the 8th Judicial District Court, on or about December 10, 2014, in cause
No. C-14-301034-1. Hill was sentenced to 12-36 months NDOC.

Possession of a Controlled Substance, in the 5th Judicial District Court, on or about
August 28, 2002, in cause No. CR4011A. Hill also pled guilty to two gross
misdemeanor counts of Unlawful Discharge of a Firearm. Hill was sentenced to 12-
34 months NDOC after a probation revocation.

Felon in Possession of a Firearm, in the United States District Court- District of
Nevada, on or about January 26, 2005, in cause No. 2:04-cr-0280-JCM-RJJ. Hill
was sentenced to 36 months BOP.

Felon in Possession of a Firearm, in the United States District Court- District of
Nevada, on or about May 27, 2010, in cause No. 2:09-cr-0229-RCJ-GWE. Hill was
sentenced to 90 months BOP.

Escape, in the United States District Court- District of Nevada, on or about May 18,
2010, in cause No. 2:09-cr-00258-RLH-PAL. Hill was sentenced to 15 months BOP.

Due to the information received from the CHS that Hill was armed, NCSO

detective and deputies immediately began to look for HILL. On J. anuary 6, 2020 HILL was

spotted driving a pickup in the area of Pahrump, Nevada and was pulled over for an inoperable

tail-lamp. While conversing with NCSO deputies HILL admitted he had multiple felony priors

and had recently come off “paper” after serving a federal prison sentence.

9.

HILL was asked to step out his vehicle, and deputies performed a pat-down for

weapons. On HILL’S right hip in a holster, deputies discovered a Glock model 21 .45 caliber

pistol equipped with a laser sight. The pistol was loaded with a round chambered, and HILL had

 
So ons DD OH BP WO HB

YN NO NB NY NH NY NY DN DNR He eye eRe ee ee ee ue UL
aon nN MN FF WwW HS KF DBD OO DO HI DA NH BP Ww bw YH OC

 

 

Case 2:20-mj-00132-DJA Document1 Filed 02/14/20 Page 6 of 6

two additional loaded magazines of .45 caliber ammunition in a carrier on his left hip. When
asked if was in possession of anything else deputies should know about, HILL replied, “lawyer.”

10. ANCSO certified narcotics detection K9 was on scene, and was deployed to do an
open air sniff on HILL’S vehicle. The K9 gave a positive alert near the driver’s side door. The
truck cab was searched, and a glove was located in the center console. Hidden within the glove
were two baggies. One baggie contained approximately seven grams of a crystalline substance,
and the other contained approximately three grams of a crystalline substance. Both later tested
positive for the presence of methamphetamine.

11. arranged to have the Glock .45 caliber handgun inspected by an agent from the
Bureau of Alcohol Tobacco Firearms and Explosives. The agent determined the Glock was not
produced in the State of Nevada and was shipped and transported in interstate commerce.

III. Conclusion
Based upon the forgoing facts, I respectfully submit there is probable cause to believe that

Hill did unlawfully a possess a firearm, in violation of 18 U.S.C. §§ 922(g\(1) and 924(a)(2).

Tames Brooks, Special Agent

Federal Bureau of Investigation

Subscribed and sworn to before me this | Y day ebruary, 2020.

 

HONORABLE DANIEL J. ALBREGTS
UNITED STATES MAGISTRATE JUDGE

 
